DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-6 are pending and are subject to this Office Action. This is the first Office Action on the merits of the claims.

Drawings
The drawings are objected to because the drawing should be labeled “Figure” and not “FIGURE 1” because there is only a single drawing and where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear. See MPEP 608.02 V, 37 C.F.R. 1.84(u). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
“FIGURE 1” on page 6 of the specification should be amended to read “FIGURE”. Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The recitations of “adsorption unit” should be amended to recite “pressure swing adsorption unit” because the specification only provides support for pressure swing adsorption, and the original claims clearly indicated that the unit was a PSA unit.  
Claim 1, line 15: “namely,” should be deleted as it is unnecessary and raises uncertainty as to whether there might be additional gases present in the two material flows. 
Claim 1, line 17: “a retentate gas” should be amended to recite “a first retentate gas” in order to distinguish the retentate gases that are separated in each membrane separation unit from one another. 
Claim 1, line 27: “namely,” should be deleted as it is unnecessary and raises uncertainty as to whether there might be additional gases present in the two material flows. 
Claim 1, line 27: “a retentate gas” should be amended to recite “a second retentate gas” in order to distinguish the retentate gases that are separated in each membrane separation unit from one another. 
Claim 1, line 31: “for further being concentrated” should be amended to read “to concentrate helium and”.
Claim 1, lines 32 “the retentate gas” should read “the second retentate gas” in order to distinguish the retentate gases that are separated in each membrane separation unit from one another.
Claim 1, line 33 “the retentate gas” should read “the first retentate gas” in order to distinguish the retentate gases that are separated in each membrane separation unit from one another.  
Claim 1, line 34 “the the retentate gas and the retentate gas” should read “the second retentate gas and the first retentate gas” in order to distinguish the retentate gases that are separated in each membrane separation unit from one another.
Claim 1, line 36: “namely,” should be deleted as it is unnecessary and raises uncertainty as to whether there might be additional gases present in the two material flows. 
Claim 1, line 36: “a retentate gas” should read “a third retentate gas” in order to distinguish the retentate gases that are separated in each membrane separation unit from one another.
Claim 1, line 38: “a retentate gas” should read “a third retentate gas” in order to distinguish the retentate gases that are separated in each membrane separation unit from one another.
Claim 1, lines 39-40: “a mixture of gases of the retentate gas and a desorption gas” should read “a mixture of the third retentate gas and the desorption gas”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for reciting “a high helium yield and diversified products” because the preamble appears to recite an intended use of producing a high helium yield and diversified products, however, the claimed process does not clearly recite what products are to be considered the high helium yield product and the diversified products. It is unclear whether the preamble is setting forth specific products that are to be produced by the process of claim 1 and at what point in the process said products are to be produced or recovered. 
Claim 1 is unclear for reciting “a compressor unit, a pretreatment unit, a membrane separation unit” because the recitation would appear to indicate a singular compressor, a singular singular pretreatment unit and singular membrane separation unit. However, claim 1 recites that “the compressor unit comprises a first compressor and a second compressor”, “the pretreatment unit comprises a first pretreatment unit and a second pretreatment unit” and “the membrane separation unit comprises a first membrane separation unit, a second membrane separation unit, and a third membrane separation unit”. Therefore, the claim is using the singular to refer to plural units, which is confusing and grammatically improper. The claim could be amended to merely recite that the system comprises: “a first compressor, a second compressor, a first pretreatment unit, a second pretreatment unit, a first membrane separation unit, a second membrane separation unit, a third membrane separation unit, and a pressure swing adsorption unit”. 
Claim 1 is unclear for reciting “entering a pressurized gas into the first pretreatment unit” because it is not clear that the pressurized gas is the same as the first mixture of gases passed through the first compressor to be pressurized or if the pressurized gas is a separate and distinct gas that is being passed into the first pretreatment unit. Similarly, claim 1 is unclear for reciting “entering a helium-containing gas into the first membrane separation unit” because it is unclear whether the helium-containing gas is a gas produced after pretreatment or a separate and distinct helium-containing gas. For purposes of examination, the claim is interpreted as the pressurized gas refers to a pressured first mixture and a helium-containing gas refers to the gas produced after pretreatment. 
The Examiner suggests that the claim be amended to such that the products produced by each step are recited in the claims and referred to when being passed to subsequent units. For example, the first process steps of claim 1 could be amended to recite “mixing a helium-containing feed gas and a recycle gas to form a first mixture, passing the first mixture through a first compressor to be pressurized and produce a first pressurized gas, passing the first pressurized gas into the first pretreatment unit to remove liquid mist and dust, allow a temperature of the first pressurized gas to be adjusted to 40 to 100oC, and produce a first pretreated gas, and passing the pretreated gas into the first membrane separation unit” for clarity. 

Claim 1 is unclear for reciting “entering a pressurized helium-rich permeated gas into the second pretreatment unit” because it is not clear that the pressurized helium-rich gas is the same as the helium-rich permeated gas passed through the second compressor to be pressurized or if the pressurized helium-rich permeated gas is a separate and distinct gas that is being passed into the second pretreatment unit. Similarly, claim 1 is unclear for reciting “entering a flow from the second pretreatment unit into the second membrane separation unit” because it is unclear what “a flow form the second pretreatment unit is referring to. Whether the flow is the same composition as the pressurized helium-rich permeated gas that is adjusted to 40 to 100oC, or only a part of the permeated gas. For purposes of examination, the claim is interpreted as the pressurized helium-rich permeated gas refers to a pressured helium-rich permeate from the second compressor and a flow refers to the temperature adjusted pressurized helium-rich permeated gas. The Examiner suggests that the claim be amended to such that the products produced by each step are recited in the claims and referred to when being passed to subsequent units. 
Claim 1 is indefinite for reciting “out of a battery limit” because it is unclear what “a battery limit” is referring to in the process. It is unclear if the battery limit is referring to an individual process unit (e.g. the adsorption unit) or the entire coupled system as recited in lines 3-5 of claim 1. For purposes of examination, claim 1 is interpreted as the mixture of gases is discharged from entire system. 
Claims 2-6 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1. 

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art alone or in combination with references discloses or reasonably suggests a separation and purification process as recited in Applicant’s claim 1. Specifically, no prior art discloses or suggests a first and second compressor and a first and second pretreatment unit prior to a first and second membrane separation, respectively, and fails to disclose the configuration of the membrane separation steps and passing the permeates and retentates in the same manner as claimed. While compression, pretreatment, membrane separation and pressure swing adsorption are all known individually in relation to helium separation, the specific combination and configuration of steps and units is not disclosed or suggested by the prior art and it would not be obvious for one of ordinary skill to arrive at the claimed process in view of the prior art. 

Bauer et al. (WO 2017/020919 A1, hereinafter referring to the citations in the English Translation provided), directed to a method for obtaining a helium product fraction, discloses a method represented by Fig. 1 comprising:
subjecting a feed comprising helium to a first membrane separation process (M1) to produce a first helium-enriched permeate stream (5) and a first helium-depleted retentate (4) ([0012]; [0033]);
mixing the first helium-enriched permeate stream (5) with a helium-containing recycle stream (13), compressing the mixture, subjecting the compressed mixture to carbon dioxide separation (B) and then subjecting the mixture to a second membrane separation process (M2) to produce a second helium-enriched permeate stream (7) and a second helium-depleted retentate (10) ([0013]; [0033]; [0044]);
subjecting the second helium-depleted retentate (10) to a third membrane separation process (M3) to produce a third helium-enriched permeate stream (12) and a third helium-depleted retentate stream (11) ([0017]; [0036]); 
subjecting the second helium-enriched permeate stream (7) to a pressure swing adsorption process to separate a helium containing product fraction (8) and a helium-containing purge gas stream (9) ([0018]; [0024]; [0033]; 
mixing the helium-containing purge gas stream (9) with the third helium-enriched permeate stream (12) and recycling the combined stream as recycle stream (13) ([0036]). 
Bauer is the closest prior art that discloses a helium separation process utilizing three membrane separation units, a pressure swing adsorption unit, at least one compressor and at least one pretreating unit before the second membrane separation unit. However, Bauer differs from the claimed invention in that Bauer fails to disclose a compressor unit and pretreatment unit are present before the first membrane separation and second membrane separation, passing the first helium-depleted retentate to the third membrane separation in combination with the second helium-depleted retentate, returning the third helium-enriched permeate to an inlet of a first compressor, and mixing the third helium-depleted retentate with desorption gas from the pressure swing adsorption. The carbon dioxide separation unit (B) of Bauer also functions in a different manner than the claimed pretreatment units and is not taught to explicitly remove mist and dust. 

Keller et al. (US 2017/0312682 A1), directed to a method for obtaining helium from a helium-containing feed gas, discloses a method comprising: 
passing a feed gas stream 2 comprising helium to a prepurifying unit 3 to pretreat feed gas stream 2 to remove undesirable components;
passing the pretreated feed gas stream 2 to a first membrane separation stage 7 to produce a helium enriched first permeate 9 and a helium depleted first retentate 10;
compressing the helium enriched first permeate 9 in a first compressor 11 and feeding the compressed first permeate stream into a helium pressure swing adsorption device 12 to produce a high purity product gas stream 5 and a purge gas stream 13;
passing the first retentate 10 to a second membrane separation stage 14 to separate a second permeate 16 comprising helium and a low-helium second retentate 18, wherein the second permeate 16 is mixed with the purge gas stream 13, compressed by a second compressor 17 and fed back to the first membrane separation stage 7, and the low-helium second retentate is discharged or utilized in the prepurifying unit 3 ([0049]-[0061]).
Keller relates to the claimed invention in that Keller is directed to helium purification utilizing membrane separation, pressure swing adsorption, pretreating prior to membrane separation and compression prior to membrane separation. However, Keller differs from the claimed invention in that Keller fails to disclose a first compressor and a second compressor positioned before a first and a second pretreating units, respectively, and a combination of three membrane separation units and an adsorption unit which is positioned to receive a permeate from a second membrane separation unit to produce a helium above grade A. 

CN 103879978 A (hereinafter referring to the citations in the English Translation provided), directed to a purification process, discloses a process comprising passing a helium gas to a compressor to produce a pressurized helium gas, passing the pressurized helium gas through a sorption drying device to remove dust and oil, and passing a dried gas to a membrane separator to produce pure helium permeate and a mixed gas retentate containing low concentrations of helium gas ([0030]; Fig 1). CN ‘978 teaches compression and dust removal are known techniques for preparing helium gas mixtures prior to membrane separation to produce high purity helium. However, CN ‘978 fails to disclose the use of multiple compressors, pretreatments and membrane separation units, an adsorption unit, and the separation and mixing steps as recited in Applicant’s claim 1. 

The claimed process has a specific series of steps (compression, treatment, separation, mixing and recycling) utilizing a  system with a specific configuration of units which is not disclosed in the prior art nor easily arrived at through modification of prior art without the hindsight of the Applicant’s invention. As such, claims 1-6 are indicated as containing allowable subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 107899377A is directed to a method and system for separating carbon dioxide from a flue gas. The system disclosed by CN 107899377A compresses a first compressor 70, a flue gas processing system 10 comprising a cooling machine 11, demister 12, filter 13 and heat exchanger 14, a first membrane separation unit 20, a second compressor 80, a second membrane separation unit 30, and a third membrane separation unit 50 (see Figures 1-3; [0047]-[0055]). The system of CN 107899377A has similar units in a similar configuration as the system utilized in Applicant’s claim 1. However, the system disclosed by the prior art is directed to CO2 separation and not helium separation and purification. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772